UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 10-2193


JOHN M. DICKSON, JR.,

               Plaintiff – Appellant,

          v.

BONNIE L. JONES, Honorable Judge, in her official &
individual capacity; HONORABLE JUDGE BRYANT SUGG, in his
official & individual capacity; JANE DOE, Honorable Special
Justice, in her official & individual capacity; LINDA D.
CURTIST, Commonwealth of Virginia Attorney General of the
City of Hampton, in her official & individual capacity;
DIANE NELMS, Former Commonwealth of Virginia Assistant
Attorney General of the City of Hampton, in her official &
individual capacity; HOWARD E. GWYNN, Commonwealth of
Virginia Attorney General of the City of Newport News, in
his official & individual capacity; ATTORNEY GENERAL ERIC
HOLDER, U.S. Department of Justice, in his official &
individual capacity; DIRECTOR ROBERT S. MUELLER, III,
Federal Bureau of Investigation, in his official capacity;
MR. LARRY A. BRENER, Assistant Attorney General, U.S.
Department of Justice Criminal Division, in his official &
individual capacity; MR. STEVE WADE, Federal Bureau of
Investigation, Norfolk Field Office, Infragard Program
President, in his official & individual capacity; TECHNICAL
AGENTS JOHN/JANE DOES, Federal Bureau of Investigation,
Norfolk Field Office, in their individual capacities,
acting under color of federal law; TECHNICAL AGENTS
JOHN/JANE DOES, Federal Bureau of Investigation, N.Y. Field
Office, in their individual capacities acting under color
of federal law; TECHNICAL AGENTS JOHN/JANE DOES, Federal
Bureau of Investigation, Hampton Field Office, in their
individual capacities, acting under color of federal law;
JOHN DOES, United States Marshals Service, in their
individual capacities, acting under color of federal law;
CITY OF HAMPTON, VIRGINIA, in its individual capacity as a
person; CHARLES JORDAN, City of Hampton Police Chief, in
his individual capacity, acting under color of state law;
JOHN/JANE DOES, City of Hampton Police Officers, in their
individual capacities, acting under color of state law;
JAMES A. GRAY, City of Hampton Fireman, in his individual
capacity, acting under color of state law; JOHN/JANE DOES,
City of Hampton Firemen, in their individual capacities,
acting under color of state law; CITY OF NEWPORT NEWS,
VIRGINIA, in its individual capacity as a person; JAMES D.
FOX, City of Newport News Police Chief, in his individual
capacity, acting under color of state law; JOHN/JANE DOES,
City of Newport News Police Officers, in their official
capacities, acting under color of state law; CHRISTINA
O’BRIEN, Public Defender of the City of Hampton, in her
official capacity, acting under color of state law;
ATTORNEY ROBERT G. SAUNDERS, in his official capacity,
acting under color of state law; ATTORNEYS DEBORAH M.
WAGNER, /Michael A. Hyman, in their official capacities,
acting under color of state law; ATTORNEY ELIZABETH VINSON,
PLC, in her official capacity, acting under color of state
law; DOCTOR RICHARD G. GRIFFIN, Psy. D., Licensed Clinical
Psychologist, Forensic Examiner, in his official capacity,
acting under color of state law; DOCTOR SAYEED ASHAN,
Forensic Psychiatrist, in his official capacity, acting
under color of state law; DOCTOR HASMUKH VYAS, Lead
Forensic Psychiatrist, in his individual capacity acting
under color of state law; DOCTOR MICHAEL L. KOHN, Forensic
Psychologist, in his individual capacity, acting under
color of state law; DIANE SAWYER, of The American
Broadcasting Company, in her individual capacity acting
under color of federal & state law; ROBIN ROBERTS, of The
American Broadcasting Company, in her individual capacity,
acting under color of federal & state law; MR. JIM MURPHY,
Senior Executive Producer of A.B.C., in his individual
capacity, acting under color of federal & state law; NEW
YORK POLICE DEPARTMENT, Midtown North Precinct, in its
individual capacity as a person, acting under color of
state law; CHIEF WILLIAM MATUSIAK, New York Police
Department Midtown North Precinct, in his individual
capacity, acting under color of state law; JOHN/JANE DOES,
Detectives & Police Officers, New York Police Department,
Midtown North Precinct, in their individual capacities,
acting under color of state law; MR. MICHAEL FRAZIER,
Social Worker, in his individual capacity, acting under
color of state law,

              Defendants – Appellees.



                               2
Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (4:10-cv-00096-RBS-DEM).


Submitted:   January 18, 2011         Decided:   January 25, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Dickson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

             John    M.    Dickson,        Jr.,    appeals   the   district      court’s

order   dismissing         his       42   U.S.C.    § 1983    (2006)   complaint      as

frivolous     under       28    U.S.C.     § 1915(e)(2)(1)      (2006).       We    have

reviewed the record and find no reversible error.                      Accordingly,

we   affirm    for    the        reasons     stated    by    the   district      court.

Dickson v.     Jones,          No.    4:10-cv-00096-RBS-DEM        (E.D.   Va.     filed

Aug. 23, 2010; entered Aug. 24, 2010).                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                              4